Opinion by
Head, J.,
This case is in every substantial respect similar to that of B. & O. R. R. Co. v. Phillips Gas & Oil Co., 55 Pa. Superior Ct. 246. It was tried in the court below while the appeal just referred to was pending and before its determination in this court. We then held the question of the proper classification of the pipe which was transported by the appellant for the appellee was a mixed question of law and fact to be determined by the jury under proper instructions from the court. The defendant paid to the railroad company the amount that would be justly coming to it in freight charges, if the pipe which was shipped should be properly billed in class VI of the published tariffs. If, as the appellant contends, it could only be properly embraced in class Y of the same schedule, then it is agreed the plaintiff was further entitled to receive the additional sum it sues for.
It is to be observed that what is known as class VI is a very limited one. Admittedly the shipment in this case would come within the broader terms of class V unless it be shown by satisfactory evidence that it fairly meets the more limited specifications of class VI. The evidence was altogether oral and some of it, of necessity, was in the nature of opinion evidence. Although the defendant offered no evidence except the original bills of lading, duly receipted, the credibility of the witnesses and the accuracy of their judgment were questions to be dealt with by the jury. To entitle the defendant to the benefit of the cheape’r rate which it claimed, it was necessary the evidence should establish to the satisfaction of the jury not only that the pipe, which was the subject of the shipment, could fairly be called scrap iron or scrap pipe, but also that it had "value for remelting purposes only.” The most important and significant fact established by the uncontradicted evidence was that thé defendant, by cutting off broken ends and joints of the sections of pipe, had *258relaid it and was actually using it as a pipeline for the transportation of gas. In the absence of countervailing evidence, this fact would naturally lead to an inference that the pipe had value for other purposes than remelting. In the former case we adverted to matters of evidence that would be legally competent to rebut, to some extent at least, such an inference. No such testimony was produced by the defendant. We again say, as we said before, we do not think the fact of such use, standing alone, would so far conclude the defendant as to warrant the trial judge in directing a verdict for the plaintiff. But coupled as it was in this case with the expert testimony of witnesses, apparently competent for that purpose, and in the absence of any testimony on the part of the defendant, it is difficult to understand how the jury reached a verdict for the defendant unless they were misled by the instructions of the learned trial judge in the charge.
In that portion of the charge which is made the subject of the fourth assignment of error, the learned judge said: “It does not matter at all, gentlemen, what use was made of the shipment after it was delivered so far as determining its class was concerned. In other words, the class to which it belonged is not determined by the use made of it after it was received, but rather its character is to be determined by what it is.” Clearly the first sentence quoted was an erroneous statement as to the significance and value of the fact that the pipe shipped was not only fit to use for other purposes than remelting, but actually had been successfully so used.
Ordinarily the trial judge should not be convicted of error because of a single misstatement of the law, if in other parts of the charge the law be correctly stated so that an appellate court may determine the erroneous statement was not harmful. Fairness to the learned trial judge requires us to say that almost immediately following the language quoted he said: “But in deter*259mining what its original character was you may consider what use was made of it afterwards in order to determine the original character.” But again this is followed by further instruction that seems to indicate he did not attach sufficient importance to the fact of its subsequent use and to the inferences that would fairly arise from that fact in the absence of rebutting evidence. He then goes on: “Now was it pipe or was it scrap; that is, material that its only use was for remelting purposes, and when we come to that matter, gentlemen, remelting purposes only, I think, it is proper tó say to you that that cannot be taken too literally.” Why should it not be taken literally? The tariffs of a railroad company, approved by the interstate commerce commission and posted according to law for public information, are binding and have all of the effect of statute law. When couched in language plain and intelligible, which is not even alleged to be ambiguous, there is no room for construction of such language by the courts. In such cases their duty is to administer the law as it is written.
As we have already pointed out, the verdict for the defendant, in the face of what would appear to be the great preponderance of the evidence, renders it impossible for us to say that the plaintiff suffered no hafm by the instructions we have quoted as well as by those used in a later portion of the' charge covered by the fifth assignment of error. We feel obliged therefore to sustain these two assignments.
The judgment is reversed and a venire facias de novo awarded.